DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 13 January 2022 in which claims 1-4 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub US 2011/0019643 A1) in view of Axmon et al. (PG Pub US 2016/0345222 A1).
Regarding claims 1, 3, Kim discloses a user equipment (UE).
a processor (UE where the processor is implied); and

receive a message with one or more parameters for executing synchronization to a target cell for handover, the one or more parameters including at least a measurement identity to identify a triggering condition of the received message for the handover (“sending, by an ENB, measurement setting information to a UE. The measurement setting information can include setting information for a plurality of possible measurements. Setting information for one measurement is composed of information as to which measurement object the UE will measure and information as to which condition should be satisfied to configure a measurement result report. Each of the plurality of measurements is identified by a measurement identifier (ID) “[0051], “The ENB can preset which measurement result report has a higher possibility of triggering handover” [0050], [0075]); 
determine whether the triggering condition is met after receiving the message (“delivers the measurement result to be contained in a measurement result report to the RRC layer 710 when a measurement result reporting condition is satisfied “ [0072], “performing, by the UE, measurement based on the measurement setting information, and reporting the measurement result” [0051], “when a measurement result report occurs by a measurement indicated by a measurement ID x, the ENB can insert a predetermined ID, called a measurement ID x, in the measurement setting information being transmitted to the UE so that the UE can determine that handover is imminent. When the measurement result report occurs which is generated by the measurement 
initiating the handover to synchronize to the target cell in response to determining that the triggering condition is met (“when a UE 405 senses the imminence of handover in the above-stated manner in step 420, the UE 405 generates RLC status report messages for RLC entities satisfying all the following conditions, among the currently formed RLC entities” [0052], “the ENB determines to hand the UE over to an arbitrary target cell, and starts a predetermined handover prepare procedure with an ENB managing the target cell” [0076], [0075]).
However, Kim does not explicitly disclose to a target Primary Cell (PCell), RRC message, and determining whether the triggering condition is met.
Nevertheless, Axmon discloses “The UE 306 receives, from the network node 301, handover configuration data that comprises information regarding UE handover to at least one predetermined target cell to which the UE is to perform handover and at least one event triggering condition that defines radio signal measurement conditions for use by the UE when performing an autonomous decision to initiate the handover” [0206], “The at least one event triggering condition that is received by the UE 306 in action 501 may be configured for triggering any event of: [0214] event AX being triggered by the UE based on an outcome of a comparison of signal measurements performed by the UE on the source cell and the at least one predetermined target cell, and [0215] event AY being triggered by the UE based on an outcome of a comparison of a signal measurement performed by the UE on the source cell with a first threshold, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to synchronize to a target Primary Cell (PCell), RRC message, and determining whether the triggering condition is met because this allows “a new kind of handover where the UE is pre-configured by the network node of the source cell with one or more target cells and associated conditions to be fulfilled for the UE to autonomously decide when to execute the handover” [0027].
Regarding claims 2, 4, Kim discloses a base station.
a processor (ENB where the processor is implied); and 
memory in electronic communication with the processor, wherein when executed by the processor, instructions stored in the memory cause the processor to (ENB where the memory is implied): 
transmit a message with one or more parameters for executing synchronization to a target cell for handover, wherein the one or more parameters include at least a measurement identity to identify a triggering condition of the received message for the handover (“sending, by an ENB, measurement setting information to a UE. The measurement setting information can include setting information for a plurality of possible measurements. Setting information for one measurement is composed of information as to which measurement object the UE will measure and information as to which condition should be satisfied to configure a measurement result report. Each of 
the message is related to a determination of whether the triggering condition is met after receiving the message (“performing, by the UE, measurement based on the measurement setting information, and reporting the measurement result” [0051], “when a measurement result report occurs by a measurement indicated by a measurement ID x, the ENB can insert a predetermined ID, called a measurement ID x, in the measurement setting information being transmitted to the UE so that the UE can determine that handover is imminent. When the measurement result report occurs which is generated by the measurement setting information in which the predetermined ID is inserted, the UE can perform an operation described in the present invention, determining that handover is imminent” [0052], [0075]) and initiation of the handover by the UE to synchronize to the target PCell after the triggering condition is determined to be met (“when a UE 405 senses the imminence of handover in the above-stated manner in step 420, the UE 405 generates RLC status report messages for RLC entities satisfying all the following conditions, among the currently formed RLC entities” [0052], “the ENB determines to hand the UE over to an arbitrary target cell, and starts a predetermined handover prepare procedure with an ENB managing the target cell” [0076], [0075]).
However, Kim does not explicitly disclose to a target Primary Cell (PCell), RRC message, and determining whether the triggering condition is met.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to synchronize to a target Primary Cell (PCell), RRC message, and determining whether the triggering condition is met because this allows “a new kind of handover where the UE is pre-configured by the network node of the source cell with one or more target cells and associated conditions to be fulfilled for the UE to autonomously decide when to execute the handover” [0027].
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        02/11/2022